RICHARDS, J.
“It is contended on behalf of the Casualty Company that the judgment rendered against Anna Sibley in the Common Pleas Court was not a final judgment within the meaning of Section 9510-4 GC. We cannot assent to that contention. The fact that proceedings in error have been pending to reverse the judgment does not render it any the less final, the proceedings in error being a new action. The statute authorizes the bringing of an action against the indemnity company if the judgment is not satisfied within 30 days after its rendition, while proceedings in error could be borught to reverse the judgment at any time within 70 days after its rendition.
We have re-examined the record in that case. We find that the same errors which were heretofore found to be prejudicial as against The Community Traction Co. are also prejudicial as against the cross petitioner in error, Anna Sibley, and for that reason the original judgment of $2,000 rendered aaginst her should be reversed and the cause remanded for a new trial as to her.
So far as the right of Katherine Gilmore to maintain an action against the Casualty Company is concerned, it is not important whether the judgment rendered in her favor against Anna Sibley was reversed on Nov. 22, 1926, or is now reversed, for in either event, the judgment being reversed, it deprives Katherine Gilmore of the right to sustain the judgment which she has secured against The United States Casualty Insurance Co.
For the reasons given, the judgment rendered against Anna Sibley will be reversed on the cross petition filed by her and the cause remanded for a new trial as to' her, and the judgment rendered against The United States Casulty Insurance Co. will be reversed and remanded with directions to the trial court to dismiss the petition.”
(Williams & Lloyd, JJ., concur.)